Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 March 07, 2016

The Court of Appeals hereby passes the following order:

A16E0024. WILLIE SHEPHERD, III v. CYNTHIA M. THORNTON.

      Upon consideration of Appellant’s emergency motion for an extension of time
to file an application for discretionary appeal from the order denying his motion to
set aside a judgment, the same is hereby GRANTED. Appellant’s discretionary
application must be physically received in the Court by 4:30 p.m. on March 21, 2016.

                                      Court of Appeals of the State of Georgia
                                                                           03/07/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.